FILED
                            NOT FOR PUBLICATION                             SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30089

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00192-WFN

  v.

JOSE DE JESUS GARCIA,                            MEMORANDUM *

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose De Jesus Garcia appeals from his guilty-plea conviction and 70-month

concurrent sentence for conspiracy to distribute 500 grams or more of a mixture or

substance containing cocaine, and conspiracy to launder monetary instruments, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(ii), and § 1956(a)(1) and (h).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have considered the claims raised by Garcia in his pro se

supplemental opening brief submitted on March 24, 2010. We have further

considered the government’s answering brief and Garcia’s pro se reply brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-30089